DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 01, 2022 has been entered. 
Response to Arguments
Applicant's arguments filed June 01, 2022 have been fully considered but they are not persuasive.
Examiner notes regarding the ‘haptic device’, the following relevant portion of Applicant’s specification, provided below: 
“The system 100 may also include a haptic feedback unit 135 that may drive haptic feedback to the system. For example, the host controller 120 may receive sensor data from the sensing array (e.g., any of the sensors 105, 110, 115). Based on the sensor data, the host controller 120 may generate and send instructions to the haptic feedback unit 135 to produce a haptic response via the system 100 (e.g., as a haptic feedback via an insole that the user may feel in their foot). The haptic response may be provided via a haptic device via the insole that may be felt by the user. Example haptic response may include, but are not limited to, a press, a pulse, a shock, a release, all of which may be short, long, or repeated. The haptic response may be used to encourage a particular behavior. For example, if a runner favors his heels, the haptic response may notify or remind the user when the user is favoring his heels. The user may then adjust his running technique toward his toes and away from his heels.”
It is unclear where structure is recited in this section. At best the haptic device is defined by: ‘Example haptic response may include, but are not limited to, a press, a pulse, a shock, a release, all of which may be short, long, or repeated.’ Which are not structural elements but rather functional elements. Thus the rejection stands.
Further regarding the amendments in light of the prior art, Examiner notes the updated teaching from the Giedwoyn reference as shown below.
Examiner further notes Applicant has changed the scope of invention for claims 10-14 and 16-21 and as such those claims have been withdrawn as being directed to a non-elected invention as noted below.
Response to Amendment
Election/Restrictions
Newly submitted/amended claims 10-14 and 16-21 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claims 10-14 and 16-21 are directed to a shoe and a method of using said shoe. Claims 1-9 are directed to an insole system. These are distinct and separate inventions. there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply: the inventions have acquired a separate status in the art due to their recognized divergent subject matter; the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries); the prior art applicable to one invention would not likely be applicable to another invention; and the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 10-14 and 16-21 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
-‘a haptic device configured to provide a haptic emission’ in claim 9
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 appears to have missing language that has not been appropriately shown as being cancelled form the claim as compared to the claim set filed 01/28/2022. It is unclear if that missing language was intended to be cancelled or not. For the purposes of this examination that language will remain.
Claim limitation “a haptic device” in claim 9 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Applicant’s specification provides not details regarding any structure or even examples of structure. Applicant’s specification merely further defines functionality but does not provide any structure for the functionality. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giedwoyn et al. (US 2014/0222173).
Regarding claim 1, Giedwoyn teaches an insole system (Abstract), comprising: 
a first insole portion (68 and 69) that comprises a first sensing layer (68); 
a second insole portion (66 and 67) that comprises a second sensing layer (66), wherein the first insole portion is separate from the second insole portion (Figure 8; Paragraph 0066; different layers thus considered separate), 
wherein each of the first sensing layer and the second sensing layer comprises a first sensor and a second sensor (Paragraphs 0056-0058 and 0068; sensors 16; Figure 4; ‘In a further example, the sensors 16 may utilize a different configuration that does not include carbon-based or similar contacts 40, 42 and/or may not function as a resistive sensor 16. Examples of Such sensors include a capacitive pressure sensor or a strain gauge pressure sensor, among other examples.’ Use of different sensor type thus each layer comprising a sensor type rather than just a contact), wherein the first sensor and the second sensor are one of: a force sensor configured to measure a force and/or pressure applied to a sensing layer, a strain sensor configured to measure bending and/or flexing of a sensing layer, a motion sensor, or an environmental sensor (Paragraphs 0056-0057; ‘a force and/or pressure sensor assembly 13 connected thereto’; the force sensor assembly being considered a force sensor and the pressure sensor assembly being considered to be a motion sensor and Paragraph 0068: ‘Examples of Such sensors include a capacitive pressure sensor or a strain gauge pressure sensor, among other examples.’; Paragraph 0102 for further sensor types), and 
the first sensor and the second sensor are different types of the force sensor, the strain sensor, the motion sensor, and the environmental sensor (Paragraph 0085; ‘In the embodiment of FIGS. 3-8, the port 14 is directly connected to the second layer 68’ the port 14 connected to element 22 which contains a different sensor and is considered part of second layer 68 as through the connection of port 14, thus constituting a different type of sensor for each layer); and 
a communications interface configured to couple the first sensing layer with a host controller (Paragraph 0090; ‘The port 14, sensors 16, and/or other components of the sensor system 12 may additionally or alternately be configured for transmission of data directly to an external device 110 or a plurality of modules 22 and/or external devices 110. It is understood that the port 14, the sensors 16, and/or other components of the sensor system 12 may include appropriate hardware, software, etc., for these purposes.’).
Examiners notes the above combines a few embodiments of Giedwoyn and it would have been obvious to one of ordinary skill in the art to have combined the various embodiments of Giedwoyn because Giedwoyn states that combinations of embodiments would be obvious to one of ordinary skill in the art (Paragraph 0156 of Giedwoyn).
Regarding claim 2, Giedwoyn teaches wherein the first insole portion includes: a top layer (133) coupled to the first sensing layer (68) on an opposite side of the first sensing layer as the first bottom layer (69), and a bottom layer (69) coupled to the first sensing layer (Figures 3 and 8), wherein the top layer comprises a first material and the first bottom layer comprises a second material (Paragraphs 0053 and 0057).
Regarding claim 3, Giedwoyn teaches wherein the first material is more pliable than the second material (Paragraph 0053: ‘The foot contacting member 133 is typically a thin, compressible member‘; Paragraph 0055: ‘outsole 132… is formed of a wear-resistant material,’).
Regarding claim 4, Giedwoyn teaches wherein the second sensing layer is coupled to the host controller (Paragraph 0057: ‘In other embodiments, the leads 18 may be connected to the foot contacting member 133, the midsole member 131, or another member of the sole Structure 130.’)
Regarding claim 5, Giedwoyn teaches further comprising a connector configured to physically couple the first insole portion and the second insole portion (Paragraph 0067; ‘adhesive’)
Regarding claim 6, Giedwoyn teaches wherein the first insole portion and the second insole portion are configured to fit within a shoe (100; Figures 1-2 and 8; Paragraphs 0050-0055).
Regarding claim 8, Giedwyon is silent explicitly on wherein the first sensing layer and the second sensing layer collectively include at least twenty sensors. Giedwoyn teaches other embodiments of the sensor system 12 may contain a different number or configuration of sensors 16 (Paragraph 0058). Therefore one of ordinary skill in the art would have known how to modify Giedwyon to include at least 20 sensors and it would have been obvious to have done so since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 9, Giedwoyn teaches further comprising a haptic device configured to provide a haptic emission based on data generated by the first sensing layer (Paragraph 0114; ‘In another example, one or more vibration elements may be included in the shoe 100, which can give a user feedback by vibrating a portion of the shoe to help control motion’).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giedwoyn et al. (US 2014/0222173) as applied to claim 1 above in view of Ha (US 2004/0107604).
Regarding claim 7, Giedwoyn is silent on the adjustability between two show sizes. Ha teaches wherein the connector is adjustable between at least two shoe sizes (length adjusting means 10 using adjacent teeth of spur gear 12-1 and racks 11a, 11b to incrementally increase based on the notches of the adjacent teeth shown in Figure 3, the length between 1 to 1.3; Figure 3, Paragraph 0059), such that, when the insole system is to be placed in the shoe, a length of the first insole portion and the second insole portion is adjustable to fit within the shoe (length adjusting means 10 connects to the first insole joint part 11 and the second insole joint part 12 of insole 2 within shoe 1; Figures 1-2; Paragraphs 0049-0051). It would have been obvious to one of ordinary skill in the art to have modified Giedwoyn with Ha because it allows for the wearer to have more flexibility in sizing thereby relieving economic burden due to double expenses for buying shoes (Paragraph 0007 of Ha).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK FERNANDES whose telephone number is (571)272-7706. The examiner can normally be reached Monday-Thursday 9AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON SIMS can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK FERNANDES/Primary Examiner, Art Unit 3791